                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TERNECIA D. WILSON,                         )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   ) CASE NO. 1:18-CV-387-WKW
                                            )             [WO]
ROSE GORDON,                                )
ADRIAN FOLMER,                              )
OFFICER RUIZ,                               )
STEVE PARISH,                               )
MICHAEL WOODSIDE,                           )
                                            )
              Defendants.                   )

                                        ORDER

       On April 25, 2019, the Magistrate Judge filed a Recommendation that this

case   be    dismissed     prior   to   service   of   process   under   28   U.S.C.

§ 1915(e)(2)(B)(ii). (Doc. # 9.) Plaintiff untimely objected to the Recommendation.

(Doc. # 10.) After an independent and de novo review of the record and the portions

of the Recommendation to which objection was made, the court finds that the

Recommendation is due to be adopted, and this case dismissed without prejudice.

       It is ORDERED:

       (1)   The Magistrate Judge’s Recommendation (Doc. # 9) is ADOPTED.

       (2)   Plaintiff’s objections (Doc. # 10) are OVERRULED.

       (3)   This case is DISMISSED without prejudice prior to service of process
under 28 U.S.C. § 1915(e)(2)(B).

      A separate final judgment will be entered.

      DONE this 28th day of May, 2019.

                                            /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                        2
